Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 14 are encompassed by claim 1 and therefore fail to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US 2013/0157219).
Regarding claims 1-4, 8-9, 11-12, 14, and 17, Lo discloses a dental surgery guide system in FIGS. 1-6 for use with a surgical handpiece for a surgical intervention, the dental surgery guide system comprising: a surgical template (10/50/51) adapted to be secured within the patient’s mouth, the surgical template comprising: an opening (19) that coincides with a surgical axis, to allow passage of a surgical instrument for access to a surgical site; one or more template guide rails (13/14), each template guide rail having its longitudinal axis parallel to and offset from the surgical axis; and a template stop (11), the template stop being fixed relative to the template (12 and 51 fixed relative to one another); a handpiece jig (20) adapted to be secured to the surgical handpiece (40), said handpiece jig comprising: one or more handpiece guides (24/25), each handpiece guide being engageable with a respective template guide rail (engages 13/14), and a handpeice stop (21) being fixed relative to the handpiece guide(s); the handpiece guide(s) and the template guide rails(s) cooperating to restrain the lateral position and the axial orientation of the surgical instrument relative to the surgical template during the surgical intervention, and permitting relative sliding movement therebetween along the surgical axis towards the surgical site during the surgical intervention (see fig. 6); and wherein the template stop and the handpiece stop are adapted to cooperate to limit the depth to which the surgical instrument can advance along the surgical axis during the surgical intervention, the handpiece stop moving with the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2013/0157219) in view of Lee (US 2009/0326440).
Regarding claim 10, Lo discloses the claimed invention substantially as claimed as set forth above.
Lo teaches a drill burr but fails to teach wherein the surgical instrument is a piezotome tip.
However, Lee teaches a dental instrument for dental drilling in Figs. 1-2 which is a piezotome tip (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lo, by requiring a piezotome tip, as taught by Lee, for the purpose of performing a simple substitution of parts (i.e. the similar drill tip of Lo for the piezotome tip for drilling) to perform the predictable results of drilling a dental oral cavity. See MPEP 2141.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2013/0157219) in view of Klein (US 2008/0220390).
Regarding claims 5-6, Lo discloses the claimed invention substantially as claimed as set forth above.
Lo further discloses wherein the one or more handpiece guides comprises a substantially cylindrical pin (both handpiece guides 24/25 are substantially cylindrical).
Lo fails to teach that (claim 5) the one or more template guide rails comprise a lateral opening along its length which opens into a hollow passage.
However, Klein teaches a tool guide assembly in FIGS.1-17 with a lateral opening 24. 
.
Allowable Subject Matter
Claims 7 and 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DREW S FOLGMANN/               Examiner, Art Unit 3772     


/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
4/22/2021